Citation Nr: 1034356	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  05-05 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to a disability rating greater than 10 percent 
for right foot dorsal exostosis and resection of neuroma.

2.  Entitlement to service connection for a gastrointestinal 
disorder.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

April Maddox, Counsel




INTRODUCTION

The Veteran served on active duty from September 1993 to 
September 1997.

This matter comes before the Board of Veterans' Appeals (Board) 
from August 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The issue of entitlement to a disability rating greater than 10 
percent for right foot dorsal exostosis and resection of neuroma 
was previously before the Board in January 2007 at which time the 
issue was remanded for further development.  The Board is 
satisfied that there has been substantial compliance with the 
remand directives and the Board may proceed with review.  Stegall 
v. West, 11 Vet. App. 268 (1998).    

In January 2007, the Board issued a decision denying service 
connection for a gastrointestinal disorder.  The Veteran appealed 
this decision to the United States Court of Appeals for Veterans 
Claims (Court).  In a September 2009 decision, the Court vacated 
the Board's decision regarding this issue and remanded the case 
for compliance with the order.  

During the pendency of this claim, the issues of 
entitlement to service connection for residuals of a dog 
bites as secondary to service-connected left ear hearing 
loss, entitlement to service connection for an acquired 
psychiatric disorder to include depression with anxiety 
and anger and posttraumatic stress disorder (PTSD), 
entitlement to service connection for right ear hearing 
loss, and entitlement to a compensable disability rating 
for service-connected left ear hearing loss have been 
perfected for an appeal.  However, these issues have not 
yet been certified to the Board and are not yet ripe for 
appellate review.  As such they are referred to the RO for 
certification.  

The issue of entitlement to service connection for a 
gastrointestinal disorder is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service-connected right foot dorsal exostosis and 
resection of neuroma is manifested by subjective complaints of 
pain and objective findings of a diminished sensation to pinprick 
on the dorsal surface of the right foot.  Physical examination is 
negative for joint deformity and callous formation and there is 
no limitation of motion of the right foot.  There is also no 
evidence of edema, instability, or weakness.  


CONCLUSIONS OF LAW

The criteria for a disability rating greater than 10 percent for 
right foot dorsal exostosis and resection of neuroma have not 
been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5279-8725 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's assertion that his 
service-connected right foot dorsal exostosis and resection of 
neuroma is more disabling than currently evaluated.    

Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which are based on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  The 
governing regulations provide that the higher of two evaluations 
will be assigned if the disability more closely approximates the 
criteria for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in 
severity, it is necessary to consider the complete medical 
history of the veteran's disability. Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  However, where an increase in the level of 
a service-connected disability is at issue, the primary concern 
is the present level of disability.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Nevertheless, a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating claim 
was filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007). 

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional functional 
loss the veteran may have sustained by virtue of other factors as 
described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  Such factors include more or less movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, and deformity or 
atrophy of disuse.  38 C.F.R. § 4.45.  Also, the VA General 
Counsel held in VAOPGCPREC 9-98 after reiterating its holding in 
VAOPGCPREC 23-97 that pain as a factor must be considered in the 
evaluation of a joint disability with arthritis and that the 
provisions of 38 C.F.R. § 4.59 are for consideration.

The Veteran's service-connected right foot dorsal exostosis and 
resection of neuroma is currently rated under 38 C.F.R. § 4.71a, 
Diagnostic Codes (DCs) 5279-8725.  Pursuant to 38 C.F.R. § 4.27, 
hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned; the additional 
code is shown after the hyphen.  This hyphenated code may be read 
to indicate that anterior metatarsalgia is the service-connected 
disorder, and it is rated as if the residual condition is 
neuralgia of the posterior tibial nerve under DC 8725.

Under DC 5279 a maximum 10 percent disability rating is warranted 
for metatarsalgia, anterior (Morton's disease), unilateral, or 
bilateral.  Under DC 8725 (neuralgia) a 10 percent evaluation is 
afforded for mild or moderate incomplete paralysis of the 
posterior tibial nerve.  Severe incomplete paralysis is evaluated 
as 20 percent disabling.  Complete paralysis is evaluated as 30 
percent disabling and involves paralysis of all muscles of the 
sole of the foot, frequently with painful paralysis of a 
causalgic nature, inability to flex toes, weakened adduction, and 
impaired plantar flexion.

Factual Background

The Veteran's service treatment records show that he began 
experiencing right foot pain as early as October 1993.  An 
October 1993 treatment record shows an impression of dorsal 
exostosis, 1st interphalangeal base.  The bone spur was 
surgically removed in 1993 but returned and was surgically 
removed again in May 1994.  Thereafter, the Veteran developed a 
neuroma of the right foot and underwent resection of the neuroma 
in July 1996.  He filed a claim for service connection for a 
right foot disorder in September 1997.  By rating decision dated 
in October 1997, the RO granted service connection and assigned a 
noncompensable disability rating for status post excision of 
dorsal exostosis and resection of neuroma, right foot, effective 
September 7, 1997, the day after the Veteran's discharge from 
military service.  

The Veteran submitted a claim for an increased rating for his 
right foot in June 1998.  He underwent a VA examination in 
October 1998 and by rating decision dated in November 1998 the RO 
increased the Veteran's disability rating for the right foot to 
10 percent, effective June 17, 1998.  

Thereafter, the Veteran filed another claim for an increased 
rating for his right foot in March 2004.  Evidence relevant to 
the current level of severity of the Veteran's right foot dorsal 
exostosis and resection of neuroma includes VA examination 
reports dated in July 2004 and May 2007.  

During the July 2004 VA examination, the Veteran complained of 
pain, weakness, swelling, stiffness, and easy fatigability of his 
right foot.  The Veteran denied any lost time from work.  
Physical examination revealed tenderness of the right foot.  
Physical examination of the left foot revealed no tenderness, 
weakness, edema, atrophy, or disturbed circulation.  Pes planus 
was not present. The Veteran did not have any limitations with 
standing or walking.  He required arch supports that did not 
relieve his pain or other symptoms.  Other findings included 
positive tinel's sign over the dorsal of the left foot and 
positive tenderness over the plantar fascia.  X-ray examination 
revealed no fractures or osseous abnormalities.  The diagnosis 
was status post excision of dorsal exostosis and resection of 
neuroma, right foot which has progressed to chronic deep peroneal 
neuroma, status post resection of neuroma and excision of dorsal 
exostosis.  

In its January 2007 remand, the Board noted that there was a 
discrepancy in some of the findings, particularly contrary 
statements regarding tenderness and plantar fascia in the left 
foot.  The Board noted it is unclear in the July 2004 VA 
examination to which foot the reported symptomatology may be 
attributed.  As such, another VA examination was requested.

During a May 2007 VA examination conducted pursuant to the Board 
remand, the Veteran complained of numbness along the medial edge 
of the right foot and hyperalgesia over the medial 
metatarsalphalangeal joint after one and one-half hours of 
standing with his shoe on in the morning and this progresses to 
pain plus a numb and tingling sensation into the 1st, 2nd, and 
3rd toes of the right foot.  The Veteran stated that following 
this sensation, if he walks he will have a sharp pain located on 
the medial plantar surface of the foot that is sharp and feels as 
if "razor blades" are cutting the bottom of his foot.  He 
stated that this is the most pronounced as he propels his foot 
forward up on his toes.  He stated that the "razor blade" 
sensation does not occur on a daily basis but usually two times 
per week and this is usually precipitated by the amount of 
walking and amount of mail he has to carry on his mail route.  He 
stated that he had weakness and stiffness in the foot with 
walking.  He denied swelling, heat, redness, and fatigability of 
the foot.  He stated that he has the tingling sensation at rest 
and the pain as described above with walking.  He stated that the 
most pain occurs with standing for prolonged periods.  He 
indicated that at one time he was given Vioxx for foot pain but 
this went off the market and none of the other pain medications 
he had tried gave him any relief.  As such, he denied any current 
treatment for foot pain.  The Veteran denied having flare-ups to 
the foot pain, stating that it is constant.  He has not used 
crutches, a brace, a cane, or corrective shoes.  He has tried 
shoe inserts but these made the pain worse.  


He stated that he was a mail carrier and that the foot pain 
interferes with his job in that it causes him to have increased 
pain and pain makes it difficult for him to continue with his 
route.  He stated that he does take frequent five minute breaks 
to help to rest the foot that minimally reduces the pain.  He 
stated that he has not missed any days of work related to his 
foot pain, however, daily activities of living including mowing 
the lawn or climbing a ladder are limited.  He denied any injury 
to the feet.  Functionally, the Veteran stated that he is able to 
stand one and one-half hours in the morning but at the end of the 
day he would not be able to stand more than ten to fifteen 
minutes because of the pain.  He stated that when he returns home 
he is limping, favoring the right foot, and just sits in his 
recliner the remainder of the evening.  He stated that his usual 
mail route is ten to fifteen miles and he is able to walk this 
route but he does experience pain at the end of the route.  There 
is no history of neoplasm.  

Physical examination of the right foot revealed a scar along the 
dorsal surface between the 1st and 2nd metatarsal that was 9 
centimeters (cm) in length and 0.5 cm in width.  The scar was 
slightly hyperpigmented and was not tender.  The right foot was 
negative for joint deformity, deviation, inflammation, or 
discoloration.  There was no callous formation and foot was 
negative for fungal infection.  Achilles alignment was within 
normal limits and negative for pain with manipulation.  The 
Veteran had a slight pes cavus present with and without weight 
bearing.  There was normal range of motion of the feet 
bilaterally.  There was no change in function with repetition.  
There was no evidence of edema, instability, or weakness.  There 
was no tenderness of the foot to palpation.  There were no 
callosities, breakdown, or unusual shoe wear pattern that would 
indicate abnormal weight bearing.  There was no skin or vascular 
changes noted.  Neurologically the Veteran had a diminished 
sensation to pinprick beginning on the dorsal surface of the foot 
at the scar, over the medial edge at the arch of the foot and 
approximately 2 cm along the medial plantar surface of the foot.  
The total surface area of decreased sensation to pin prick was 
approximately 6 cm in diameter.  X-ray examination of the right 
foot was reportedly normal.  

The impression was dorsal exostosis and resection of neuroma of 
the right foot with associated neuropathy as evidenced by area of 
dysesthesia and symptoms consistent with sensory nerve 
entrapment.  

Also of record are private treatment reports from Drs. J.A.S., 
T.M.N., N.N.S., and R.L.S. dated from November 2001 through April 
2009.  These reports primarily concern disorders of the back, 
bilateral ankles, and psychiatric system.  Significantly, an 
April 2009 statement from Dr. R.L.S. notes that the Veteran 
recently underwent surgery for his non service-connected 
bilateral ankle disorder.  Dr. R.L.S. noted that following these 
surgeries, the Veteran had healed sufficiently enough to return 
to some clerical type working activities.  Dr. R.L.S. noted that 
the Veteran continued to note pain of the bony exostosis a the 
midtarsal area causing some difficulty in carrying out weight 
bearing activities.  Dr. R.L.S. wrote that he understood and 
noted the previous disability rating and did not disagree with 
that.  However, Dr. R.L.S. opined that because of the chronicity 
of the Veteran's right foot disorder it was likely to get worse 
and not stabilize at that particular position.  Dr. R.L.S. wrote 
that he had discussed the possibilities of correction and/or 
learning how to wear proper shoes/orthoses but stated that these 
treatments may not be beneficial because of the loss of the 
dorsal ligamentous structure.

Analysis

Given the evidence of record, the Board finds that a rating 
higher than 10 percent for the Veteran's right foot dorsal 
exostosis and resection of neuroma under DC 5279-8725 is not 
warranted.  A 10 percent rating under DC 5279 is the maximum 
assignable rating.  Furthermore, a disability rating higher than 
10 percent under DC 8725 would only be warranted if there was 
evidence of severe incomplete or complete paralysis of the 
posterior tibial nerve.  As above, during the May 2007 VA 
examination, neurologically, the Veteran had a diminished 
sensation to pinprick beginning on the dorsal surface of the foot 
at the scar, over the medial edge at the arch of the foot and 
approximately 2 cm along the medial plantar surface of the foot.  
The total surface area of decreased sensation to pin prick was 
approximately 6 cm in diameter.  The Veteran also had normal 
range of motion of the foot, with no change on repetition.  These 
findings do not more closely approximately severe incomplete 
paralysis of the posterior tibial nerve.        

The Board also finds that no higher evaluation can be assigned 
pursuant to any other potentially applicable diagnostic code.  DC 
5281 for severe unilateral hallux rigidus and DC 5282 for 
hammertoes each provide a maximum disability rating of 10 
percent.  DC 5283 pertains to malunion or nonunion of tarsal or 
metatarsal bones, but there is no medical evidence showing that 
the veteran has these disorders.  The other diagnostic codes 
applicable to foot disorders; DC 5276 for acquired flatfoot, DC 
5277 for weak foot, also do not apply to the Veteran's service-
connected right foot disorder.  

The Board has also considered DC 5278, pes cavus, as the most 
recent VA examination included a finding of slight pes cavus, 
with and without weight bearing.  Under DC 5278, a 20 percent 
rating would be warranted for unilateral pes cavus, with all toes 
bending to dorsiflexion, limitation of dorsiflexion at ankle to 
right angle, shortened plantar fascia, and marked tenderness 
under metatarsal heads.  Findings which more closely approximate 
those rating criteria are not shown by the medical evidence of 
record.  

Finally, the Board has determined that the Veteran is not 
entitled to a higher rating under DC 5284 as the Veteran's right 
foot dorsal exostosis and resection of neuroma constitutes no 
more than moderate impairment; moderately severe impairment would 
warrant a 20 percent rating.  Words such as "moderate," 
"moderately severe," and "severe" are not defined in the 
Rating Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. 4.6.  Use of 
terminology such as "severe" by VA examiners and others, 
although evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating. 38 C.F.R. 
§§ 4.2, 4.6.

While the May 2007 VA examination showed some diminished 
sensation, physical examination was negative for joint deformity 
or inflammation.  There was no callous formation and there was no 
limitation of motion of the right foot.  There was also no 
evidence of edema, instability, or weakness.  Thus, the Board 
finds that the preponderance of the evidence is against a higher 
evaluation than the 10 percent rating assigned for the Veteran's 
right foot dorsal exostosis and resection of neuroma.    

Extraschedular Consideration

During the May 2007 VA examination and in various statements 
submitted after the examination the Veteran has reported that his 
service-connected right foot disorder has affected his job as a 
mail carrier for the United States Postal Service.  As such, the 
Board must adjudicate the issue of whether referral for an 
extraschedular rating is warranted.  See Barringer v. Peake, 22 
Vet. App. 242 (2008).  

Here, the record does not establish that the rating criteria are 
inadequate for rating the Veteran's service-connected right foot 
disorder.  The competent medical evidence of record shows that 
his right foot disorder is primarily manifested by pain and 
diminished sensation to pinprick on the dorsal surface of the 
right foot.  The current 10 percent disability rating is taking 
into account the Veteran's neurological complaints under DC 8275.  
Also, the effects of pain and functional impairment have been 
taken into account and are considered in applying the relevant 
criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca, 8 Vet. App. 202.  Furthermore, it appears that the 
Veteran's difficulties at work are more likely attributed to his 
nonservice-connected bilateral ankle disorder and other family 
problems.  Specifically, in a February 2009 statement the Veteran 
wrote that he was almost fired from his job due to him taking off 
time for work for his bilateral ankle surgery and to care for his 
wife.  The effects of the Veteran's service-connected right foot 
disability have been fully considered and are contemplated in the 
rating schedule; hence, referral for an extraschedular rating is 
unnecessary at this time.  Thun v. Peake, 22 Vet. App. 111 
(2008).  



Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at 
a minimum, that the Secretary (1) notify the claimant that to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment; (2) 
provide examples of the types of medical and lay evidence that 
may be obtained or requested; (3) and further notify the claimant 
that "should an increase in disability be found, a disability 
rating will be determined by applying relevant [DC's]," and that 
the range of disability applied may be between 0% and 100% 
"based on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Complete notice was sent in May 2004 and July 2008 letters and 
the claim was readjudicated in a July 2009 supplemental statement 
of the case (SSOC).  Mayfield, 444 F.3d at 1333.  Moreover, the 
record shows that the appellant was represented by counsel 
throughout the adjudication of the claims.  Overton v. Nicholson, 
20 Vet. App. 427 (2006).  The Veteran's current representative 
received the July 2009 SSOC and in August 2009 correspondence 
noted that the Veteran's case was "stated completely."  

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant physical 
examinations, obtained medical opinions as to the etiology and 
severity of disabilities, and afforded the appellant the 
opportunity to give testimony before the Board although he 
declined to do so.  All known and available records relevant to 
the issues on appeal have been obtained and associated with the 
appellant's claims file; and the appellant has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.


ORDER

A disability rating greater than 10 percent for right foot dorsal 
exostosis and resection of neuroma is denied.  


REMAND

The Veteran's service treatment records contain a single 
reference to stomach-related complaints.  In January 1996, the 
Veteran presented to sick call with complaints of an upset 
stomach, vomiting, and diarrhea for the past 24 hours.  Physical 
examination revealed a non-tender abdomen without rebound or 
referred tenderness and the assessment was gastroenteritis.  He 
was prescribed bed rest for 24 hours.  On follow-up 24 hours 
later, the Veteran reported that he was asymptomatic and ready 
for full duty.  The report of an August 1997 separation noted no 
pertinent defects or diagnoses.  On his Report of Medical 
History, the Veteran denied "frequent indigestion" and 
"stomach, liver, or intestinal trouble."  

In an October 2005 statement from the Veteran's mother indicated 
that the Veteran has stomach problems which she attributes to 
stress associated with his constant pain. 

As there is evidence of gastrointestinal problems in service and 
current complaints of gastrointestinal problems possibly 
associated with pain, the Board finds that a VA examination for 
the Veteran's claimed gastrointestinal disorder is necessary.  
38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
appropriate VA examination to determine 
whether the Veteran has a current 
gastrointestinal disorder and, if so, 
whether it is related to the Veteran's 
military service and/or a service-
connected disability.  The claims folder 
must be made available to the examiner 
for review.  

Based on the examination and review of 
the record, the examiner is requested to 
express an opinion as to the following:  
whether it is at least as likely as 
not that any currently diagnosed 
gastrointestinal disorder was incurred 
during military service or is caused or 
aggravated by a service-connected 
disorder, to include pain associated 
with any service-connected disability.

The examiner is directed to the January 
1996 assessment of gastroenteritis in 
the Veteran's service treatment records, 
the report of the August 1997 separation 
examination and the November 2005 
statement from the Veteran's mother.  
Complete rationale for any opinion 
expressed should be provided.      

2.  After the development requested 
above has been completed to the extent 
possible, readjudicate the appellant's 
claim.  If any benefit sought continues 
to be denied, issue a supplemental 
statement of the case (SSOC) to the 
Veteran and his representative.  
Thereafter, the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


